NOT FOR PUBLICATION WTHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                                  SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
                                  DOCKET NO. A-4006-18

GANNETT SATELLITE
INFORMATION NETWORK,
LLC, d/b/a ASBURY PARK
PRESS,                                  APPROVED FOR PUBLICATION
                                                April 8, 2021
     Plaintiff-Respondent/                 APPELLATE DIVISION
     Cross-Appellant,

v.

TOWNSHIP OF NEPTUNE,

     Defendant-Appellant/
     Cross-Respondent.
_________________________

          Argued February 23, 2021 – Decided April 8, 2021

          Before Judges Yannotti, Mawla, and Natali.

          On appeal from the Superior Court of New Jersey, Law
          Division, Monmouth County, Docket No. L-2616-17.

          Jonathan F. Cohen argued the cause for appellant/cross-
          respondent (Plosia Cohen, LLC, attorneys; Jonathan F.
          Cohen and James L. Plosia Jr., of counsel and on the
          briefs).

          Thomas J. Cafferty argued the cause for
          respondent/cross-appellant (Gibbons, PC, attorneys;
          Thomas J. Cafferty, of counsel and on the briefs; Nomi
          I. Lowy, Lauren James-Weir, and Charlotte Howells,
          on the briefs).
Carl R. Woodward, III, argued the cause for amici
curiae New Jersey State League of Municipalities, New
Jersey Institute of Local Government Attorneys, and
New Jersey School Boards Association (Carella, Byrne,
Cecchi, Olstein, Brody & Agnello, PC, attorneys; Carl
R. Woodward, III, on the brief).

Steven R. Cohen argued the cause for amicus curiae
New Jersey State Policeman's Benevolent Association
(Selikoff & Cohen, PA, attorneys; Steven R. Cohen, of
counsel and on the brief).

Robert A. Honecker, Jr., argued the cause for amicus
curiae Monmouth County Chiefs of Police Association
(Ansell Grimm & Aaron, PC, attorneys; Robert A.
Honecker, Jr., of counsel and on the brief).

David L. Disler argued the cause for amicus curiae New
Jersey State Association of Chiefs of Police (Porzio,
Bromberg & Newman, PC, attorneys; Vito A.
Gagliardi, Jr., of counsel; David L. Disler, on the brief).

Raymond R. Chance, III, Assistant Attorney General,
argued the cause for amicus curiae Attorney General of
New Jersey (Gurbir S. Grewal, Attorney General,
attorney; Raymond R. Chance, III, of counsel; Suzanne
Davies, Deputy Attorney General, on the brief).

CJ Griffin argued the cause for amici curiae American
Civil Liberties Union of New Jersey, Association of
Criminal Defense Lawyers of New Jersey, Libertarians
for Transparent Government, Latino Leadership
Alliance of New Jersey, and New Jersey Foundation for
Open Government (Pashman Stein Walder Hayden, PC,
and American Civil Liberties Union of New Jersey
Foundation, attorneys; CJ Griffin, of counsel and on the
brief).

                                                              A-4006-18
                            2
      The opinion of the court was delivered by

YANNOTTI, P.J.A.D.

      In May 2017, Gannett Satellite Information Network, LLC (Gannett), an

entity that publishes the Asbury Park Press, submitted a request to the Township

of Neptune seeking copies of the Internal Affairs (IA) file of Philip Seidle, who

had been a Sergeant in the Township's Police Department. Gannett sought

access to the records pursuant to the common law and the Open Public Records

Act (OPRA), N.J.S.A. 47:1A-1 to -13. The Township denied the request.

      Gannett then commenced this action to compel the Township to disclose

the records. The trial court determined that the records were exempt from

disclosure under OPRA, but Gannett was entitled to the records under the

common law. The court also awarded Gannett attorney's fees. The Township

appeals and Gannett cross appeals from the trial court's judgment.

      For the following reasons, we conclude the trial court correctly found that

Gannett was not entitled to access to Seidle's IA file pursuant to OPRA, but

disclosure was required under the common law right of access.           We also

conclude the trial court erred in awarding of attorney's fees to Gannett.

Therefore, we affirm in part and reverse in part on the appeal, and affirm on the

cross appeal.

                                                                           A-4006-18
                                       3
                                         I.

       On June 16, 2015, Seidle shot and killed his ex-wife Tamara near a heavily

populated area of Asbury Park, using his service revolver, in the presence of

their seven-year-old daughter.     On March 10, 2016, Seidle pled guilty to

aggravated manslaughter. He was later sentenced to a thirty-year prison term.

       The Monmouth County Prosecutor's Office (MCPO) investigated the

response of law enforcement to Tamara's death and on June 30, 2016, issued a

report, which detailed its findings. In the report, the MCPO recounted the

Seidles' history of domestic violence.

       The MCPO described in detail seven specific incidents of domestic

violence reported to the Neptune Township Police Department (NTPD)

involving Seidle and Tamara that occurred between 1994 and 2015. The MCPO

also described an additional domestic violence incident was reported to the

Tinton Falls Police Department in 2012.

       The MCPO's report also noted that seven calls had been made to the NTPD

concerning the Seidles' child custody issues. In addition, Seidle or Tamara made

seven "traditional" calls to the NTPD but they "did not touch in any way on their

relationship . . . ."




                                                                           A-4006-18
                                         4
       The MCPO stated that its investigation had "disclosed a critical flaw in

the domestic violence policies and procedures that currently exist statewide." It

found "domestic violence incidents" that do not result in the "filing of criminal

charges or a temporary restraining order may still call into question the fitness -

for-duty of a police officer."

       The MCPO added that, "a police officer who has numerous [IA]

complaints - either due to internal departmental policy violations or from

complaints by citizens - raises a red flag which may warrant a fitness-for-duty

evaluation by the agency." To address these concerns, the MCPO implemented

an Early Warning System for all law enforcement agencies in Monmouth

County.

       By letter dated May 24, 2017, Gannett submitted a request to the

Township for access to Seidle's IA file pursuant to OPRA and the common law.

The Township denied the request. The Township provided Gannett a Vaughn1

index describing the documents withheld, which related to twenty-eight separate

incidents involving Seidle and his ex-wife.




1
    Vaughn v. Rosen, 484 F.2d 820, 826–28 (D.C. Cir. 1973).


                                                                             A-4006-18
                                        5
       On July 19, 2017, Gannett filed a verified complaint claiming that the

Township's failure to provide it with access to Seidle's IA file was a violation of

OPRA and the common law. The trial court entered an order requiring the

Township to show cause why the relief sought in the complaint should not be

granted. Thereafter, the Township filed a motion to dismiss the complaint.

       The judge heard oral argument on the motion and ordered the Township

to submit the records to the court for an in-camera review. By letter dated

December 8, 2017, the attorney for the Township informed the court that Seidle

opposed public disclosure of his IA file. The attorney stated that Seidle believed

disclosure of the file would be an invasion of his privacy and prejudice him in

the wrongful death action his children and Tamara's estate had brought against

him.

       Gannett objected to the court's consideration of the December 8, 2017

letter, and the judge conducted a telephone conference, in which she referred to

the MCPO's report and an article that appeared in the Asbury Park Press on

January 22, 2018, titled "Philip Seidle, Killer Cop: Ex-Wife 'did not become a

victim until I killed her.'" The author of the article obtained information from

several sources, including police reports, the MCPO's report, public court

documents, and letters and records provided by Seidle.


                                                                             A-4006-18
                                        6
      On August 1, 2018, the judge filed a written opinion on Gannett's

complaint. The judge noted that the file contained several types of documents,

including IA investigative reports, citizen complaints, police and incident

reports, fitness-for-duty evaluations, disciplinary notices and decisions,

domestic violence records, and newspaper articles. The documents were dated

from March 27, 1994, through May 10, 2016.

      The judge stated that all but six of the twenty-eight incidents reflected in

the Township's Vaughn index had been publicly disclosed, and facts related to

the domestic violence incidents were disclosed in the MCPO's report. The judge

noted, however, that the IA file "provides far more detail about the previously

disclosed events" than the MCPO's report or the Asbury Park Press article.

      The judge determined that the records were exempt from disclosure under

OPRA. The judge noted that the Attorney General's Internal Affairs Policy and

Procedures (IAPP) governed IA investigations by local law enforcement

agencies. The IAPP, which was first issued in 1991 and thereafter amended,

provides that records pertaining to such investigations are confidential.

      The judge noted that N.J.S.A. 40A:14-181 required all law enforcement

agencies to adopt and implement guidelines consistent with the IAPP, thereby

bestowing "the imprimatur of statutory authority on the IAPP." The judge


                                                                            A-4006-18
                                        7
concluded that "because the confidentiality provisions of the IAPP had been

codified by statute," the records are exempt from disclosure under OPRA

pursuant to N.J.S.A. 47:1A-9, which provides that OPRA shall not abrogate any

grant of confidentiality otherwise established by statute.

      The judge then considered whether Gannett was entitled to access to the

entire IA file under the common law right of access to public records and

conducted the balancing required by Loigman v. Kimmelman, 102 N.J. 98, 113

(1986). The judge stated that facts concerning most of the incidents recorded in

Seidle's IA file had already been disclosed by the MCPO's report or the Asbury

Park Press article and that denying access "would be tantamount to closing the

barn door after the horse has bolted."

      The judge recognized that there were important public policy

considerations favoring confidentiality of the records but found that the unique

circumstances of the case weighed in favor of disclosure. Those facts included

the "widespread media attention" received by the case and that "[r]umors

regarding the Seidles' history of domestic violence resulted in a public outcry

by citizens who questioned how such a tragedy could have occurred at the hands

of a police officer."




                                                                          A-4006-18
                                         8
      The judge noted that "Seidle voluntarily provided information from his

[IA] file to the [Asbury Park Press] and waived any claim that the information

is private." Furthermore, "[t]here [was] nothing about the nature of the [IA]

incidents or the manner in which they were reported, that would lead [the] court

to conclude that disclosure of part or all of the records would deter citizens or

fellow officers from reporting police misconduct." The judge stated that the

potential harm from disclosure was minimal because much of the information

was already public and that any harm from disclosure could be mitigated by

redactions that would protect the identity of other officers, complainants, or

witnesses.

      The judge further found that the public was "entitled to answers regarding

how an officer with twenty-one . . . police involved reports of conflict with his

wife, could remain on the police force, armed with a weapon that was used to

murder his ex-wife." The judge stated that the public had "a right to inquire

whether existing policies were in place to adequately address officers at risk or

whether recent reforms or policies [had] gone far enough." The judge found that

because Seidle had already pleaded guilty and would "remain in prison for

decades, disclosure [would] not interfere with any investigative or disciplinary

proceedings."


                                                                           A-4006-18
                                       9
      The judge also considered whether Gannett was entitled to the award of

attorney's fees. The judge found that were it not for the court's decision, the

records would not be disclosed. The judge decided, however, that because

Gannett did not prevail on the OPRA claim, only a partial fee award was

appropriate. The judge stated that the parties should confer and attempt to

resolve the reasonable attorney's fees that should be awarded to Gannett.

      The judge memorialized her decision in an order filed on August 1, 2018.

Thereafter, the court granted motions by the Monmouth County Chiefs of Police

Association (MCCPA) and the New Jersey State Association of Chiefs of Police

(NJSACP) for leave to participate in the case as amici curiae.

      On August 16, 2018, the Township filed a motion for reconsideration of

the August 1, 2018 order. The judge heard oral argument and on May 13, 2019,

filed an order and written opinion denying the Township's motion for

reconsideration and awarding Gannett $85,665.13 in attorney's fees and $472.99

in costs. The judge stayed her orders pending appeal. The Township appeals

and Gannett cross appeals from the court's August 1, 2018, and August 16, 2018,

orders.

      We granted motions for leave to appear as amici curiae by: New Jersey

State League of Municipalities, New Jersey Institute of Local Government


                                                                            A-4006-18
                                      10
Attorneys and New Jersey School Boards Association (collectively, the NJLM);

the New Jersey State Policeman's Benevolent Association (NJSPBA); the

Attorney General of New Jersey; and American Civil Liberties Union of New

Jersey, Association of Criminal Defense Lawyers of New Jersey, Libertarians

for Transparent Government, Latino Leadership Alliance of New Jersey and

New Jersey Foundation for Open Government (collectively, the ACLU-NJ).

The MCCPA and NJSACP also have participated in the appeal as amici curiae.

      On November 13, 2019, the Attorney General informed the court that,

pursuant to his authority under the IAPP, he intended to release Seidle's IA file,

with certain redactions. On December 2, 2020, the Attorney General notified

the court that he had provided the redacted IA file to all parties and amici curiae

and that he would be making the records available to the public that same day .

                                       II.

      On appeal, the Township argues:        (1) the trial court misapplied the

common law balancing test by ruling that the public was entitled to Seidle's IA

file; (2) the court erred by awarding Gannett counsel fees under the common

law; and (3) the hourly fees of Gannett's attorneys should be reduced since they

are "out-of-step" with fees commonly awarded in matters involving requests for

public records.


                                                                             A-4006-18
                                       11
      In responding to the Township's appeal and in support of its cross appeal,

Gannett argues: (1) the trial court correctly ruled that it is entitled to the

requested records under the common law; (2) it is entitled to an award of

attorney's fees under the common law; (3) the court did not abuse its discretion

in the amount of attorney's fees awarded; (4) the court did not err by denying

the Township's motion for reconsideration; and (5) it was entitled to the records

under OPRA.

      The Attorney General argues: (1) law enforcement IA records are not

accessible under OPRA and can only be disclosed, if at all, pursuant to court

order; and (2) attorney's fees are not available in actions brought under the

common law right of access. The Attorney General does not take a position on

whether the trial court erred in ordering release of Seidle's IA file under the

common law.

      The MCCPA contends: (1) the trial court did not consider relevant factors

in concluding that Gannett has a common law right of access to Seidle's IA

records; and (2) the MCPO's internal review did not constitute a definitive

executive act authorizing disclosure of all IA reports related to Seidle.

      In addition, the NJLM argues: (1) there is no authority for the award of

attorney's fees under the common law right of access to public records; (2) a


                                                                            A-4006-18
                                       12
custodian of records cannot be expected to assume the function of weighing the

factors relevant under the common law in determining whether to release an IA

file especially where there is no right of access to these records under OPRA;

(3) the court erred in balancing Gannett's interest in access against the

Township's interest in confidentiality; and (4) the counsel fees awarded were

neither reasonable nor appropriate.

      The NJSACP contends: (1) the trial court failed to consider the State-

wide ramifications of publicly releasing IA documents to a newspaper and the

effect such disclosure will have on future IA investigations; and (2) the trial

court failed to properly consider the Attorney General's IAPP as part of the

balancing test for the common law right of access to public records.

      Furthermore, the NJSPBA contends: (1) the trial court correctly denied

Gannett access to the requested documents under OPRA; and (2) the court erred

by granting Gannett access to the documents under the common law.

      Finally, the ACLU-NJ argues:         (1) public access to IA files greatly

benefits the public and police officers; (2) the Attorney General's IAPP does not

exempt documents from access under OPRA; (3) the trial court correctly

concluded that access to Seidle's IA file should be granted under the common




                                                                           A-4006-18
                                      13
law; and (4) the trial court correctly determined that Gannett was entitled to

attorney's fees under the common law.

                                     III.

      We first consider whether the issues raised on the appeal and cross appeal

are moot in light of the Attorney General's release of Seidle's IA file. We

conclude that the issues raised are not moot.

      Mootness is a threshold "determination rooted in the notion that judicial

power is to be exercised only when a party is immediately threatened with

harm." Betancourt v. Trinitas Hosp., 415 N.J. Super. 301, 311 (App. Div. 2010)

(citing Jackson v. Dep't of Corr., 335 N.J. Super. 227, 231 (App. Div. 2000)).

"An issue is 'moot' when the decision sought in the matter, when rendered, can

have no practical effect on the existing controversy." Greenfield v. N.J. Dep't

of Corr., 382 N.J. Super. 254, 257-58 (App. Div. 2006) (quoting N.Y.

Susquehanna & W. Ry. Corp. v. State Dep't of Treasury, Div. of Tax'n, 6 N.J.

Tax 575, 582 (Tax Ct. 1984)).

      In this case, the trial court awarded Gannett attorney's fees because it

prevailed on its claim under the common law right of access. The Attorney

General's release of Seidle's IA file does not affect the order awarding Gannett

attorney's fees. Moreover, the issue of whether Gannett is entitled to access to


                                                                          A-4006-18
                                      14
the records under the common law is not moot because that finding was the basis

for the award of attorney's fees. In addition, the issue of whether Gannett is

entitled to access to the records under OPRA is not moot because Gannett

contends it is entitled to the award of counsel fees under either OPRA or the

common law. Therefore, we will address the issues raised in the appeal and

cross appeal.

                                     IV.

      Gannett argues that the trial court erred by finding it was not entitled to

access to the IA file under OPRA. "The trial court's determinations with respect

to the applicability of OPRA are legal conclusions subject to de novo review."

O'Shea v. Twp. of W. Milford, 410 N.J. Super. 371, 379 (App. Div. 2009).

      OPRA generally provides that the public is entitled to access to certain

government records. N.J.S.A. 47:1A-1. However, OPRA expressly provides

that "personnel or pension records of any individual in the possession of a public

agency, including but not limited to records relating to any grievance filed by or

against an individual, shall not be considered a government record and shall not

be made available for public access" except in certain limited circumstances.

N.J.S.A. 47:1A-10. One of the limited exceptions is when such records are

"required to be disclosed by another law." Ibid.


                                                                            A-4006-18
                                       15
      OPRA also provides that the provisions of N.J.S.A. 47:1A-5, which

governs access to government records, "shall not abrogate any exemption of a

public record or government record from public access heretofore made pursuant

to . . . any other statute." N.J.S.A. 47:1A-9(a). In addition, OPRA states that

nothing in N.J.S.A. 47:1A-5 shall

            abrogate or erode any executive or legislative privilege
            or grant of confidentiality heretofore established or
            recognized by the Constitution of this State, statute,
            court rule or judicial case law, which privilege or grant
            of confidentiality may duly be claimed to restrict public
            access to a public record or government record.

            [N.J.S.A. 47:1A-9(b).]

      In Fraternal Order of Police, Newark Lodge Number 12 v. City of Newark,

the plaintiff challenged an ordinance that permitted the City of Newark to create

a civilian oversight board that was intended "to provide a greater role for civilian

participation in the review of police internal investigations and in the resolution

of civilian complaints." 244 N.J. 75, 80 (2020). The Court held that the creation

of the board was permitted by law and that the board could investigate citizen

complaints of police misconduct. Id. at 80-81.

      The Court held, however, that the board could not "exercise its

investigatory powers when a concurrent investigation [was being] conducted by

the Newark Police Department's [IA] unit." Id. at 81. The Court stated IA

                                                                              A-4006-18
                                        16
investigations are "carefully regulated by law" and must be conducted under the

supervision of the police chief and comply with procedures established by

Newark's Public Safety Director and the IAPP. Ibid. The Court concluded that

concurrent investigations would "conflict with specific requirements imposed

on IA investigations and their results." Ibid.

      In reaching that decision, the Court considered the IAPP. The Court noted

that the Attorney General was authorized under N.J.S.A. 52:17B-4(d), "to adopt

rules and regulations for the efficiency of the Department of Law and Public

Safety's work and administration" and that he exercised that authority in 1991

when issuing the IAPP. Id. at 100. Among the mandatory provisions of the

IAPP, is a requirement that "each agency establish and maintain a confidential

process." Id. at 101. In 1996, the Legislature enacted N.J.S.A. 40A:14-181,

which required all law enforcement agencies in the State to implement

guidelines consistent with the IAPP. Ibid.

      The Court found that "[s]ection 181 effectively made the . . . IAPP

required policy for all municipal law enforcement agencies in New Jersey."

Ibid. It concluded that "the Legislature plainly intended that the Attorney

General's standards and protocols be followed uniformly by law enforcement

agencies . . . ." Id. at 103.


                                                                         A-4006-18
                                       17
      The Court further found that N.J.S.A. 40A:14-181 and N.J.S.A. 40A:14-

118, which governs the creation of a police force and the powers and duties of

the police chief, "together, create an IA function that is, in the aspects discussed,

rigidly regulated." Id. at 105. The Court explained that:

                    The Legislature, when requiring all local law
             enforcement agencies to adopt the Attorney General's
             IAPP, had to have been cognizant of the IAPP's patent
             intent to . . . strictly preserve the confidentiality of the
             IA process for reasons that the Attorney General has
             explained. In argument to this Court, the Attorney
             General emphasizes the premium placed on
             confidentiality during the investigatory process,
             finding it necessary to encourage and protect those who
             come forward with complaints or evidence of police
             misconduct or problematic behavior . . . . Although that
             policy is not ours to determine, those guiding principles
             have been plain on the face of the IAPP since its first
             iteration.

                   The Attorney General's protocols allow for
             careful factual development and protective procedures
             designed to ensure confidentiality of information
             collected and thus to encourage people to come forward
             and cooperate, sure of that confidentiality . . . . It is a
             key feature insisted upon in the [IAPP]. And the
             Legislature has required law enforcement agencies . . .
             to implement it as the Attorney General has
             directed. N.J.S.A. 40A:14-181. There is no flexibility
             on that point.

                   Thus, under present law, the IA process must
             remain a self-contained, confidential process as
             designed with respect to the personnel selected and
             trained to perform such investigations, responsive to

                                                                               A-4006-18
                                        18
            the chief who has ultimate responsibility for the IA
            operation, and separated on a reporting basis from
            others on the force. . . . The process and the
            information gathered in such investigations is subject
            to strict confidentiality requirements, as currently
            mandated by the [IAPP], with which local law
            enforcement agencies are compelled by section 181 to
            comply.

            [Id. at 105-07.]

The Court stated that an investigation by a municipal civilian review board

during an ongoing IA investigation would "interfere[] with the intended purpose

of section 181's and the IAPP's requirements." Id. at 107.

      After Fraternal Order of Police was decided, a panel of this court issued

its opinion in Libertarians for Transparent Government v. Cumberland County,

465 N.J. Super. 11 (App. Div. 2020), certif. granted, 245 N.J. 38 (2021). In that

case, a corrections officer was charged in a Preliminary Notice of Disciplinary

Action (PNDA) with misconduct related to improper fraternization with

inmates. Id. at 13.

      After the officer cooperated in an investigation that led to charges against

four other officers, he was allowed to retire in good standing pursuant to a

settlement agreement and the disciplinary charges against him were dismissed.

Id. at 14. The plaintiff submitted a request to Cumberland County for a copy of

the settlement agreement claiming it was a government record that was subject

                                                                            A-4006-18
                                      19
to disclosure under OPRA. Ibid. The County denied access to the document

and the plaintiff brought an OPRA action in the Superior Court seeking access

to the document. Id. at 14-15. The trial court found that the plaintiff was entitled

to access under OPRA and ordered the County to release the settlement

agreement with redactions. Id. at 15. The appellate panel reversed. Id. at 13.

      Relying on the language in N.J.S.A. 47:1A-10, the panel noted that "a

public employee's disciplinary records are personnel records not subject to

public access under [OPRA]." Id. at 20. The court held that "[s]ettlement

agreements by public agencies to resolve internal disciplinary charges" also are

exempt from disclosure under N.J.S.A. 47:1A-10. Id. at 23. The court remanded

the matter to the trial court to determine whether the settlement agreement

should be released under the common law right of access to public records. Id.

at 30-31.

      Thereafter, a panel of this court rendered its decision in In re Attorney

General Law Enforcement Directive Numbers 2020-05 and 2020-6, 465 N.J.

Super. 111 (App. Div.), certif. granted, 244 N.J. 447 (2020). In that case, several

law enforcement agencies challenged the Attorney General's directives, which

required, among other things, every law enforcement agency in the State to

publish, each calendar year, "a synopsis of all complaints in which an officer


                                                                              A-4006-18
                                        20
received final discipline of termination, demotion, or a suspension of more than

five days, including the name of the officer, a summary of the misconduct, and

the sanction imposed." Id. at 124.

       Among other contentions, the appellant law enforcement agencies argued

that the Attorney General did not have authority to issue the Directives because

they were in conflict with N.J.S.A. 47:1A-10, the exemption under OPRA for

personnel records. Id. at 125. The appellants contended that the Attorney

General lacked the authority to amend the IAPP "so as to attach an officer's

name to the summary descriptions of completed discipline that local law

enforcement agencies were ordered to publish annually in the 2019 version of

the IAPP." Id. at 139.

       The court noted that "this [was] not an OPRA case." Ibid. The court

commented, however, that "[w]ere this an OPRA case, with third parties seeking

the information the Attorney General has determined to release in Directives

2020-5 and 2020-6, those third parties would not be entitled to the information

under OPRA."     Id. at 139-40. The court referenced its recent decision in

Libertarians where it held that a public employee's internal disciplinary records

were personnel records exempt from disclosure under N.J.S.A. 47:1A-10. Id. at

140.


                                                                           A-4006-18
                                      21
      The court also recognized that the IAPP provides that "[p]ersonnel records

are separate and distinct from [IA] investigation records, and [IA] investigative

reports shall never be placed in personnel records, nor shall personnel records

be comingled with [IA] files." Id. at 143 n.3 (first alteration in original). The

court stated that the Attorney General's "characterization of the records [in the

IAPP was] not controlling for purposes of OPRA." Ibid. It concluded that "[t]he

disciplinary information the Attorney General has ordered made public in the

Directives clearly comes under the heading of personnel records for purposes of

OPRA." Ibid.

      In addition, the court considered whether the Attorney General had the

authority to direct that the information in the IA files be made public. Id. at

140-48. The court stated that N.J.S.A. 47:1A-10 "represents the State's public

policy to protect the personnel records of public employees from disclosure[,]"

id. at 142, but recognized that the statute permits the release of such records

"when required to be disclosed . . . by another law." Id. at 143 (quoting N.J.S.A.

47:1A-10).

      The court explained that, pursuant to N.J.S.A. 52:17B-98, "[t]he

Legislature ha[d] designated the Attorney General as New Jersey's 'chief law

enforcement officer,' responsible 'for the general supervision of criminal justice'


                                                                             A-4006-18
                                       22
in the State." Id. at 143-44. Furthermore, under N.J.S.A. 52:17B-4(d), the

Legislature "charged [the Attorney General] with 'formulat[ing] and adopt[ing]

rules and regulations for the efficient conduct of the work and general

administration of the [D]epartment." Id. at 144 (all but first alterations in

original).

      The court determined that the Attorney General had exercised that

authority by issuing the IAPP and that N.J.S.A. 40A:14-181 "effectively made"

the IAPP "required policy for all municipal law enforcement agencies in New

Jersey." Ibid. (quoting Fraternal Order of Police, 244 N.J. at 101). The court

found that the authority granted to the Attorney General by the Legislature "in

those several statutes is 'another law' that permits the Attorney General to . . .

order[] the publication of the names of New Jersey law enforcement officers

sanctioned for serious disciplinary violations." Ibid. The court therefore held

that the Directives did not violate N.J.S.A. 47:1A-10. Ibid.

      The court also rejected the appellants' argument that the Attorney General

could not abrogate N.J.S.A. 47:1A-10 by issuing the Directives. Id. at 144-45.

It found the "Attorney General directives have the force of law for police entities

in New Jersey because the Legislature has deemed it to be so." Id. at 145. The

court stated that "[n]owhere is that clearer than in the case of the IAPP, which


                                                                             A-4006-18
                                       23
the Legislature has expressly required every law enforcement agency in the State

follow by 'adopt[ing] and implement[ing] guidelines' consistent with it." Ibid.

(second and third alterations in the original) (quoting N.J.S.A. 40A:14 -181).

      It noted that "since the 2000 version of the IAPP, . . . every iteration of

the IAPP has expressly provided that the information and records of an internal

investigation could be released at the direction of the Attorney General, an

authority the Legislature has never acted to limit or curtail." Id. at 146. After

addressing several other arguments raised by the appellants, the court rejecte d

the facial challenge to the Directives. Id. at 148-62.

      Accordingly, we conclude, consistent with Libertarians and In re AG

Directives, that the IA records sought by Gannett are personnel records under

OPRA, which are exempt from disclosure under N.J.S.A. 47:1A-10. We also

conclude, consistent with Fraternal Order of Police and In re AG Directives, that

the IAPP has the force of law and pursuant to N.J.S.A. 47:1A-9, OPRA may not

abrogate the IAPP's confidentiality provisions.

                                       V.

      The Township argues that the trial court erred by finding Gannett is

entitled to Seidle's IA file under the common law right of access to public

records. A decision by the trial court to order release of public records under


                                                                           A-4006-18
                                       24
the common law is reviewed de novo. Bozzi v. Borough of Roselle Park, 462

N.J. Super. 415, 424-25 (App. Div. 2020).

      To prevail on a claim for access to a public record under the common law,

the party seeking access must establish that: (1) the document is a public record

under the common law; (2) the party has an "interest in the subject matter" of

the record; and (3) a balancing of the party's right to access and the State's

interest in non-disclosure favors access. In re N.J. Firemen's Ass'n Obligation,

230 N.J. 258, 281 (2017) (citing Keddie v. Rutgers, 148 N.J. 36, 50 (1997)).

      Here, the trial court correctly determined that Gannett had satisfied the

first two elements of the claim under the common law. The court then addressed

the third element. In Loigman, the Court identified six nonexclusive factors to

be considered in determining whether a party has established the third element

of the claim:

            (1) the extent to which disclosure will impede agency
            functions by discouraging citizens from providing
            information to the government; (2) the effect disclosure
            may have upon persons who have given such
            information, and whether they did so in reliance that
            their identities would not be disclosed; (3) the extent to
            which agency self-evaluation, program improvement,
            or other decisionmaking will be chilled by disclosure;
            (4) the degree to which the information sought includes
            factual data as opposed to evaluative reports of
            policymakers; (5) whether any findings of public
            misconduct have been insufficiently corrected by

                                                                           A-4006-18
                                       25
            remedial measures instituted by the investigative
            agency; and (6) whether any agency disciplinary or
            investigatory proceedings have arisen that may
            circumscribe the individual's asserted need for the
            materials.

            [102 N.J. at 113.]

      The judge found that disclosure of Seidle's IA file will not discourage

citizens and officers from reporting information, or "chill" agency self-

evaluation, program improvement, or other decision making. In her opinion, the

judge wrote:

            The murder of Tamara Seidle, the mother of nine
            children[,] received widespread media attention.
            Rumors regarding the Seidles' history of domestic
            violence resulted in a public outcry by citizens who
            questioned how such a tragedy could have occurred at
            the hands of a police officer. These unique facts
            support [Gannett's] argument that its interest in
            disclosure outweighs the public's interest in the
            confidentiality of Seidle's records.

      The judge also stated that there were "important public policy

considerations" that weigh in favor of maintaining the confidentiality of IA

records. The judge noted that the Township had argued "disclosure would

discourage citizens from reporting misconduct and obstruct the purpose of the

IAPP."




                                                                        A-4006-18
                                     26
      The judge stated that others had asserted disclosure would have a chilling

effect on the willingness of an officer's colleagues to report errors or

misconduct. The judge also noted that others had suggested disclosure of IA

files would erode public confidence in the police, and that criminal defendants

could gain access to these records for use in escaping responsibility for their

own actions or bringing lawsuits against the police.

      The judge found that "[d]espite these compelling reasons," she could not

ignore the fact that many of the incidents recorded in Seidle's IA file "have

already been disclosed to the public." The judge noted that the MCPO had

released information in the file, and that Seidle had voluntarily provided

information to the Asbury Park Press from the file, thereby waiving any privacy

claim regarding the information. The judge added that:

                   [t]here is nothing about the nature of the [IA]
            incidents or the manner in which they were reported,
            that would lead [the] court to conclude that disclosure
            of part or all of the records would deter citizens or
            fellow officers from reporting police misconduct. To
            the extent that an [IA] investigation was prompted by a
            citizen complaint, there is no indication that the citizen
            came forward on the condition that his/her identity
            would not be revealed. In addition, none of the [IA]
            incidents were initiated by an officer who reported
            Seidle's alleged misconduct on the condition that
            his/her identity be kept secret. It is fair to say that some
            incidents, several of which were disclosed in the
            Asbury Park Press article, were initiated by supervisors

                                                                           A-4006-18
                                       27
            after performance issues were brought to their
            attention. To the extent that the identities of officers
            who either investigated incidents or provided
            information is included in the records, this information
            can be redacted to protect the integrity of, and
            relationships among, officers in the department.

                   To be sure, a blanket policy favoring disclosure
            would chill the ability of any particular police agency
            to investigate complaints, engage in "self-evaluation"
            and maintain the public's confidence in law
            enforcement. However, the likely harm that could
            result from disclosure of these records is minimal
            because much of the information included in the file is
            already in in the public domain. Any harm can be
            mitigated by redacting information that could reveal the
            identities of witnesses or complainants. With
            appropriate redactions, the public's interest in
            confidentiality does not outweigh the public's interest
            in disclosure.

      On appeal, the Township argues that the trial court misapplied the

Loigman balancing test. The Township asserts that public disclosure of IA files

will harm IA investigations by revealing confidential "techniques and

methodology." It contends disclosure will have a "chilling effect on civilian and

law enforcement witnesses in future cases."

      The Township further argues that affirmance of the trial court's judgment

will have a "ripple effect" on law enforcement agencies throughout the State and

open the "floodgates" to disclosures that will have a destructive effect on the IA

process. It contends the IA files contain evaluative information that shows how

                                                                            A-4006-18
                                       28
law enforcement officials make policy decisions on discipline and other actions

arising from the alleged misconduct of an officer, and the confidentiality of such

information is at the heart of the protections afforded to IA under the IAPP.

      In addition, the Township argues that the public disclosure of "kernels" of

information in Seidle's IA file is not a basis for the "wholesale disclosure of the

records themselves." The Township asserts the trial court was "apparently

unconcerned" that the release of Seidle's IA file could interfere with the ability

of the United States District Court to manage discovery in the pending civil

litigation against Seidle. Finally, the Township contends the MCPO's report did

not reveal significant information about Seidle's disciplinary record. It claims

that under the IAPP, some of the records either belong to Seidle or are unrelated

to the murder of his ex-wife.

      Here, the judge correctly recognized there are important public policies

that are served by maintaining the confidentiality of IA files. 2 The judge noted


2
    We note that the IAPP issued in 1991 provided that "[t]he progress of [IA]
investigations and all supporting materials are considered confidential
information" that may only be released by a "police executive or his d esignee
. . ." The version of the IAPP issued in December 2019 states that IA records
are confidential and they may only be released: (1) to the officer and hearing
officer in a related disciplinary proceeding; (2) to the attorney representing the
officer, agency, or governing body in a lawsuit arising from an incident covered
by the IA investigation; (3) "upon the request or at the direction of the County


                                                                             A-4006-18
                                       29
that in general, disclosure of IA files would have a chilling effect on the ability

of a law enforcement agency to conduct IA investigations and conduct self -

critical evaluations. The judge also noted that generally, disclosure of IA files

would discourage citizens and fellow officers from reporting police misconduct,

which would undermine the purposes of the IAPP and also undermine public

confidence in the police. The judge stated that these were "compelling reasons"

to bar access to IA files.

      The judge found, however, that that the unique circumstances of this

matter tipped the balance in favor of disclosure. As the judge noted, the records

relate to a horrific crime, in which an off-duty officer shot and killed his wife,

with his service revolver, in the presence of their young child. The public has a

strong interest in knowing how such an event could have occurred.

      Moreover, as the judge noted, Seidle's IA file includes records pertaining

to twenty-eight interactions with the NTPD by Seidle or his ex-wife. In its

report, the MCPO disclosed details on at least eight reported domestic violence

incidents, as well as facts regarding Seidle's disputes with other officers, hi s

fitness-for-duty evaluations, psychological treatment, and disciplinary actions .


Prosecutor or Attorney General"; and (4) upon a court order. The IAPP also
states a "law enforcement executive may authorize access to a particular [IA]
file or record for good cause."
                                                                             A-4006-18
                                       30
      In addition, the article about Tamara's killing in the Asbury Park Press,

which was written by Andrew Ford, included information from various sources,

including the MCPO's report. The article revealed three complaints in which

citizens alleged Seidle used excessive force, and evidence from a dismissed

federal lawsuit, in which the Township's Chief of Police had testified concerning

Seidle's IA investigations. Furthermore, Seidle had spoken to Ford about killing

his ex-wife, and wrote him a long letter and provided him with, among other

things, information from his IA file.

      The judge also explained that, in this particular matter, disclosure would

not discourage citizens or fellow officers from reporting police misconduct

because there was no indication that any complaint was provided by a person or

officer on condition of anonymity. The judge stated that any harm resulting

from disclosure could be addressed by redactions of the names of witnesses , or

officers who investigated the complaints.

      We are convinced the trial court thoroughly considered the relevant

Loigman factors and the record supports the court's conclusion that on balance,

those factors weigh in favor of disclosure of Seidle's IA file. We reject the

argument advanced by the Township and several amici that the MCPO's

disclosure of some information from the file does not justify disclosure of the


                                                                           A-4006-18
                                        31
entire file. The record supports the judge's finding that because many of the

facts recorded in the IA file had been disclosed to the public, there was little, if

any, justification to withhold disclosure of the other records.

      We also reject the Township's contention that the trial court was

apparently "unconcerned" that disclosure of Seidle's IA file would affect pre-

trial discovery in the civil litigation against Seidle. Here, the trial court was

charged with deciding whether Gannett was entitled to access to the records

under the common law. The court carried out that responsibility and there is

nothing in the record indicating the court's decision would have a significant

adverse impact upon any related civil litigation.

      In addition, we reject the Township's contention that disclosure of Seidle's

entire IA file was not warranted because some of the information in that file had

nothing to do with Seidle's relationship with his wife. As the judge's opinion

reflects, Seidle's entire IA file, including other interactions with citizens and

fellow officers, was relevant in assessing why the NTPD allowed Seidle to

remain on the force with a service weapon.

      As noted previously, the NJSACP contends the trial court failed to

consider the State-wide ramifications of publicly releasing IA documents to a

newspaper and the effect such disclosure will have on future IA investigations.


                                                                              A-4006-18
                                        32
As we have explained, the judge carefully considered the effect disclosure of an

IA file could have upon the agency's functions and other IA investigations.

      The judge concluded, however, based on the specific facts and

circumstances of this matter, that disclosure was required under the common

law. Because the judge's decision was limited to the facts of this case, we do

not share the NJSACP's concern that the trial court's decision will have an

adverse impact upon IA investigations generally.

      We have considered the remaining arguments of the Township and the

amici on this issue and conclude that they lack sufficient merit to warrant

discussion in this opinion. R. 2:11-3(e)(1)(E).

                                      VI.

      The Township argues that the trial court erred by awarding Gannett

counsel fees. The Township contends attorney's fees should not be awarded

under the common law right of access to public records. As noted, the Attorney

General and other amici join in this argument.

      Whether the trial court correctly found that attorney's fees can be awarded

in a case in which a party seeks access to public records under the common law

is a question of law that we review de novo on appeal.          Mejia v. Quest

Diagnostics, Inc. 241 N.J. 360, 370-71 (2020). For the following reasons, we


                                                                           A-4006-18
                                      33
conclude the trial court erred as a matter of law in awarding Gannett counsel

fees.

        In Mason v. City of Hoboken, 196 N.J. 51, 57 (2008), the Court considered

whether the plaintiff was entitled to attorney's fees when a government agency

voluntarily disclosed records after the plaintiff filed a lawsuit claiming a right

to access to the records under OPRA and the common law. The Court adopted

the "catalyst theory" and held that requestors are "entitled to attorney's fees

under OPRA . . . when they can demonstrate: (1) 'a factual causal nexus between

[the] litigation and the relief ultimately achieved'; and (2) 'that the relief

ultimately secured by [the requestor] had a basis in law.'" Id. at 76 (quoting

Singer v. State, 95 N.J. 487, 494 (1984)).

        The Court then commented that "[t]he parties ha[d] not addressed at length

whether the question of attorney's fees merits different treatment in an action

brought under the common law[,]" and that "[a]bsent an apparent, theoretical

basis for such a distinction, we conclude that the catalyst theory applies to

common law suits as well." Id. at 79. The Court found that the "defendants

ha[d] carried their burden of proving that [the] plaintiff's lawsuit was not the

catalyst for their release of records." Id. at 80. Therefore, the "plaintiff [was]

not a prevailing party entitled to attorney's fees." Ibid.


                                                                            A-4006-18
                                        34
      A few years after Mason was decided, a panel of this court stated that in

Mason, the Supreme Court "appear[ed] to accept, in the absence of briefing and

argument to the contrary, that attorney's fees may be awarded in an action based

on common law right to disclosure of public records." K.L. v. Evesham Twp.

Bd. of Educ., 423 N.J. Super. 337, 357 n.3 (App. Div. 2011). The panel did not

address the issue because it concluded fees were available to the plaintiff under

OPRA. Id. at 357 n.3, 364-65.

      More recently, in Stop & Shop Supermarket Co. v. County of Bergen, 450

N.J. Super. 286, 290-91, 293 (App. Div. 2017), the panel found the plaintiff was

not entitled to attorney's fees because the county had provided responsive

documents before the plaintiff filed litigation alleging violations of OPRA an d

the common law. The panel quoted from Mason, 196 N.J. at 76, and noted the

requirements for awarding fees under the catalyst theory. Id. at 292. The court

then commented that "[u]nder the common law right of access, litigants must

make the same showing." Ibid. (citing Mason, 196 N.J. at 79). The court found

that the lawsuit was not the catalyst for the plaintiff's receipt of the requested

records. Id. at 293.

      In this matter, the parties and amici disagree as to whether the Court's

comment in Mason represents dicta or a definitive holding that attorney's fees


                                                                            A-4006-18
                                       35
are available to a plaintiff that successfully pursues a common law right of

access. We are required, however, to follow the decisions of the Supreme Court,

and in Mason the Court stated that in a case involving the common law right of

access, attorneys' fees may be awarded under the catalyst theory unless there is

"an apparent, theoretical basis" for declining to apply that theory. Mason, 196

N.J. at 79.

      We are convinced, however, that an award of attorney's fees was not

warranted in this case.     Here, the Township denied Gannett's request for

disclosure of Seidle's IA file. As stated previously, an officer's IA file is not a

record to which the public is entitled to access under OPRA. Moreover, in

denying access to the file, the Township acted in accordance with the IAPP,

which provides that IA files are confidential and can only be released to the

public in certain limited circumstances.

      Furthermore, there is no statutory right to an award of attorney's fees to a

party who successfully pursues a claim under the common law right of access to

public records. The Supreme Court in Mason commented that attorney's fees

may be awarded under the common law, but the Court has not held there is an

unqualified right to such an award. Thus, the award of attorney's fees under the




                                                                             A-4006-18
                                       36
common law is committed to the sound discretion of the trial court, after

consideration of all relevant factors.

      In this case, the Township advanced good faith arguments in support of

its contention that Gannett should not be granted access to the records under the

common law. The trial court found a right of access but only after a careful

examination of the relevant factors under Loigman. There is no reason to

assume that Gannett is not able to bear the cost and expense of pursuing this

lawsuit, and the denial of fees under the particular facts and circumstances

presented, would not dissuade other litigants from pursuing such claims.

      Moreover, we are not convinced Gannett is entitled to an award of fees

under the catalyst theory. In Mason, our Supreme Court observed that the theory

is premised on the recognition that, in certain circumstances, a "plaintiff's

lawsuit acted as a catalyst that prompted defendant to take an action and correct

an unlawful practice." 196 N.J. at 74 (quoting Warrington v. Vill. Supermarket,

Inc., 328 N.J. Super. 410, (App. Div. 2000)).

      The Attorney General was not a defendant in Gannett's lawsuit, and he

was not ordered to provide the IA file to Gannett. As we have explained, the

trial court ordered the Township to provide Gannett with access to Seidle's IA




                                                                           A-4006-18
                                         37
file; however, the court stayed its orders pending appeal and the Township never

provided the records to Gannett.

      Rather, while this appeal and cross appeal were pending, the Attorney

General provided the records to the public pursuant to the IAPP, in the exercise

of his separate and independent authority as chief law enforcement officer in

this State. There is no indication that the Attorney General acted to correct what

he perceived to be an unlawful practice.

      Indeed, as noted previously, the Attorney General has taken no position

on whether Gannett was entitled to access to Seidle's file under the common law.

It appears the Attorney General ordered the release of the file because he decided

that disclosure was warranted in the public interest. We therefore conclude that,

under these circumstances, Gannett was not entitled to an award of attorney's

fees for this action.

      Affirmed in part and reversed in part on the appeal; and affirmed on the

cross appeal.




                                                                            A-4006-18
                                       38